[Cite as State v. Claggett, 2022-Ohio-701.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                              No. 109324
                 v.                                 :

LORENZO CLAGGETT,                                   :

                 Defendant-Appellant.               :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 10, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-639912-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jennifer M. Meyer, Assistant Prosecuting
                 Attorney, for appellee.

                 John P. Hildebrand Co., LPA, and John P. Hildebrand,
                 Sr., for appellant.


SEAN C. GALLAGHER, A.J.:

                   Lorenzo Claggett appeals from his non-life indefinite felony sentence

imposed under R.C. 2929.144. For the following reasons, we affirm his burglary

conviction.
               Claggett pleaded guilty to burglary, a qualifying felony of the second

degree, and criminal damaging, a second-degree misdemeanor. At the time of his

plea, the trial court indicated that because Claggett was pleading guilty to a felony of

the second degree committed after the effective date of the Reagan Tokes Law, the

sentencing provisions under R.C. 2929.144 and 2929.14(A)(2)(a) would apply.

Claggett indicated he understood and proceeded with his guilty plea. Under R.C.

2929.144 and 2929.14(A)(2)(a), Claggett was sentenced to serve a non-life indefinite

sentence for a minimum of two years and a maximum of three years.

               In this appeal, Claggett presents a single assignment of error in which

he broadly claims, citing the Fourteenth Amendment to the United States

Constitution and Article I, Section 16, of the Ohio Constitution, (1) that the Reagan

Tokes Law violates the right to trial by jury; (2) that the Reagan Tokes Law violates

the separation-of-powers doctrine; or (3) that R.C. 2967.271(C) and (D), which

provide offenders with the right to a hearing before imposition of the maximum

term imposed under R.C. 2929.144, fail to provide the full panoply of constitutional

pretrial rights in violation of their due process rights. We need not dwell on the

arguments presented since Claggett’s arguments are identical to the ones advanced

in the en banc proceedings in State v. Delvallie, 8th Dist. Cuyahoga No. 109315,

2022-Ohio-470. Based on the authority established by this district’s en banc

holding in Delvallie, the challenges Claggett advanced against the constitutional

validity of the Reagan Tokes Law have been overruled and the law as defined under

R.C. 2901.011 deemed enforceable. See id. at ¶ 17-51. As a result, Claggett’s
argument challenging the sentence imposed under the Reagan Tokes Law is likewise

overruled.

               We affirm Claggett’s burglary conviction.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

FRANK D. CELEBREZZE, JR., J., and
EILEEN A. GALLAGHER, J., CONCUR